United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40830
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LEODEGARIO GUZMAN,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:04-CR-154-1
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Leodegario Guzman appeals his conviction and sentence

following his guilty plea to importation of more than one

kilogram of heroin into the United States.    Guzman correctly

notes that his argument, made for the first time on appeal, that

the district court lacked jurisdiction to convict and sentence

him because 21 U.S.C. § 841 is unconstitutional under Apprendi v.

New Jersey, 530 U.S. 466 (2000), is foreclosed by United States

v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40830
                                -2-

     Guzman also argues for the first time on appeal that the

district court abused its discretion when it imposed a condition

of supervised release that requires him to cooperate in the

collection of his DNA.   Guzman’s claim is not ripe for review.

See United States v. Riascos-Cuenu, 428 F.3d 1100, 1101-02 (5th

Cir. 2005), petition for cert. filed (Jan. 9, 2006) (No. 05-

8662).   Therefore, this court lacks jurisdiction to review this

claim.

     AFFIRMED IN PART; DISMISSED IN PART.